Order filed December 17, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00290-CV
                                  ____________

             TU NGUYEN AND CHAU HO-HUYNH, Appellants

                                          V.

                     BANK OF AMERICA, N.A., Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-1137

                                   ORDER

      The clerk’s record was filed August 3, 2015. Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain “all pleadings on which the trial was held,” as
required by Tex. R. App. P. 34.5(a)(1).

      The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before January 18, 2016, containing all pleadings on which
the trial was held, including but not limited to the plaintiff’s live petition and the
defendant’s live answer.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                    PER CURIAM